Citation Nr: 1207362	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to an increased rating for shin splints, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating greater than 20 percent for right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A January 2011 rating decision referenced the existence of VA outpatient treatment records from the Denver VA Medical Center dated through November 2010.  The most recent VA outpatient treatment records associated with the claims file are dated in January 2010.  As these records are in constructive possession of VA and may contain clinical findings pertinent to the Veteran's claims for increased ratings for his shin splints and right ankle sprain, they must be obtained.

Further, a March 2009 internal VA printout reflects that the Veteran was awarded disability benefits from the Social Security Administration effective November 2005.  However, the record does not indicate on what disability or disabilities these benefits were predicated, or on what records the SSA disability determination used to make this determination made, as these records are not associated with the claims file.  It would be improper to proceed with appellate adjudication without first acquiring this evidence; when VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Finally, the Veteran has asserted, to include in his July 2009 written statement, that he injured his right foot at the same time during service he injured his right ankle.  He claims that he now has a left foot disability, as well, based on the residual effects of his other service-connected disabilities, and that his pain in both feet is chronic.  The August 2008 VA examination contains ankle X-rays showing bilateral calcaneal heel spurs, but the record does not reflect that a VA examination was ever conducted specifically with respect to the Veteran's feet, or that an opinion was obtained as to whether the Veteran's heel spurs are etiologically related to his military service.  On remand, this must be accomplished.  

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient treatment records from the Eastern Colorado VA Health Care System dated January 2010 to the present and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If it is determined that they are unavailable, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Give the Veteran and his representative a reasonable length of time in which to respond.

2.  Contact SSA and request a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the claims file. 

3.  Schedule the Veteran for a VA feet examination to determine the nature and etiology of any bilateral foot disorder found.  The claims folder and a copy of this Remand should be made available to the examiner for review.  The VA examiner should clearly identify all disabilities of the feet in addition to the bilateral calcaneal heel spurs shown on August 2008 VA X-ray.  Then, the VA examiner should provide an opinion as to whether any diagnosed foot disability, to include the bilateral calcaneal heel spurs, is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After providing the Veteran and his representative an opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


